PER CURIAM.
This case has been heard and considered on the oral arguments and printed briefs of attorneys for the parties and on the record in the cause:
From which it appears that the action of the district judge in denying the motions of the defendant below, now appellant, for summary judgment and his action in granting the motions for summary judgment made by plaintiffs below, now appellees, was correct, for the reason that no genuine fact issue was presented, the fact allegations in the complaint and those set forth in the supporting affidavit disclosing that the cotton and wool waste sold by appellees in January, 1948, was a capital asset held for more than six months within the purview of section 117(a)(1) of the Internal Revenue Code of the United States, 26 U.S.C.A.; and that the aforementioned sale of the cotton and wool waste was a casual sale within the meaning of section 44(b) of the Internal Revenue Code, 26 U.S.C.A.;
Accordingly, the judgment of the district court is affirmed.